DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Claim Objections
Claim 4 is objected to because of the following informalities: 
In Claim 4 line 4, term “a result value” seems to refer back to “ the result value” in claim 2 of claim 4.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



In Claim 6, Applicant is claiming In “wherein the server bridge is composed of one or more servers for distributed processing first data generated by the vehicle, and connects a server performing an uplink for the vehicle with a server performing a downlink” it is vague and unclear who is deciding the distributed processing and who is picking a server for uplink and a server for downlink. 

 In Claim 15, Applicant is claiming In “wherein the server bridge is composed of one or more servers for distributed processing first data generated by the vehicle, and connects a server performing an uplink for the vehicle with a server performing a downlink” it is vague and unclear who is deciding the distributed processing and who is picking a server for uplink and a server for downlink.  

Claim 4 recites the limitation "the result value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-5, 7-14, 16-20 are rejected as being dependent on claim 1 or 6 or 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.    Claims 1- 6, 11, 12, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200136978 A1) and Sabella (US 20180183855 A1) in view of Ghadge US 10798617 B1) . 


directing the end device to the designated MEC”), the method comprising:
establishing a communication connection with a first server through a first base station (See para 0029 “network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.”; see para 0030 “For example, in environment 200, MEC 135-1 may be located in geographic proximity to wireless stations 110-1”);
transmitting set information of the vehicle (see para 0031 “the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information. The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc)  a request message for generating of bridge (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server(since applicant is claiming server bridge is composed of one or more server), therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC]  and
(See para 0051 “wireless station 110 may receive and store …an MEC cluster identifier (e.g., an IP address) from prediction orchestrator 140”..see para 0070 “MEC cluster 135-1 (e.g., serving as prediction orchestrator 140)[ MEC is serving as prediction orchestrator, therefore prediction orchestrator is interpreted as  MEC/ server],
wherein the server bridge is composed of one or servers  (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server, therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC]
wherein the set information comprises driving path information of the vehicle (see para 0031 “the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information. The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc)	
Li doesn’t teach one or more servers for distributed processing first data generated by the vehicle; and connects a server performing an uplink for the vehicle with a server performing a downlink; set information includes data information about a type and a size of the first data.
 Sabella: see para 0091“ the MEC-O 1021 may decide to select one or more new MEC servers 136 to act as a master node, and initiates the transfer of an application instance or application-related state information from the one or more source MEC servers 136 to the one or more target MEC servers 136”)  [ one MEC servers acting as a master node and transferring application instance to other servers  for processing is interpreted as distributing processing] and connects a server performing an uplink for the vehicle with (See para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3"... where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks)[offloading task from UE to MEH is interpreted as uplink for the vehicle] and a server performing a downlink (see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , therefore, MEA is part of a server (MEH) that downlink result to UE and since MEH that receives the uplink is in the same system as MEH that send downlink , therefore they are interpreted to be connected ].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the server performing an uplink and server performing the downlink in the system of Li. The motivation is to provide load balancing.(Sabella: see para 0091).

Ghadge teaches set information includes data information about a type and a size of the first data (“PCO IE 200 that may be used to communicate information to facilitate low latency traffic….PCO IE 200 includes various fields including, but not limited to, a Type field 202, a Length field 204”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the set information comprises data information on a type and a size of the first data in the system of modified Li. The motivation is to avoid overloading (Ghadge: See col 6 lines 23-24)



Regarding claim 6, Li teaches a method of setting a server bridge of a first server in an autonomous driving system (see para 0030 “(MEC) 135-1”), the method comprising:
establishing a communication connection with a first server through a first base station (See para 0029 “network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.”; see para 0030 “For example, in environment 200, MEC 135-1 may be located in geographic proximity to wireless stations 110-1”);
see para 0031 “the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information. The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc)  and  a request message for generating of the server bridge from the vehicle (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server, therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC] 
transmitting address information of servers constituting the server bridge  to the vehicle (See para 0051 “wireless station 110 may receive and store …an MEC cluster identifier (e.g., an IP address) from prediction orchestrator 140”..see para 0070 “MEC cluster 135-1 (e.g., serving as prediction orchestrator 140)[ MEC is serving as prediction orchestrator, therefore prediction orchestrator is interpreted as  MEC/ server],
wherein the server bridge is composed of one or servers  (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server, therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC]
wherein the set information comprises driving path information of the vehicle (see para 0031 “the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information. The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc)
Li doesn’t teach setting as a server for receiving first data from the vehicle; one or more servers for distributed processing first data generated by the vehicle; and connects a server performing an uplink for the vehicle with a server performing a downlink; determining an expected time for processing the first data, based on set information; generating the server bridge, based on the set information and the expected time; set information includes data information about a type and a size of the first data.
Sabella teaches setting as a server for receiving first data from the vehicle (see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3”);
one or more servers for distributed processing first data generated by the vehicle ( Sabella: see para 0091“ the MEC-O 1021 may decide to select one or more new MEC servers 136 to act as a master node, and initiates the transfer of an application instance or application-related state information from the one or more source MEC servers 136 to the one or more target MEC servers 136”)  [ one MEC servers acting as a master node and transferring application instance to other servers  for processing is interpreted as distributing processing] and connects a server performing an uplink for the vehicle with (See para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3"... where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks)[offloading task from UE to MEH is interpreted as uplink for the vehicle] and a server performing a downlink (see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , therefore, MEA is part of a server (MEH) that downlink result to UE and since MEH that receives the uplink is in the same system as MEH that send downlink , therefore they are interpreted to be connected ].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the server performing an uplink and server performing the downlink in the system of Li. The motivation is to provide load balancing.(Sabella: see para 0091) ,
	Modified Li doesn’t teach determining an expected time for processing the first data, based on set information; generating the server bridge, based on the set information and the expected time; set information includes data information about a type and a size of the first data.
Ghadge teaches determining an expected time for processing the first data, based on set information  ( col 7 lines 1-3 “various requirement may be associated with low latency traffic and may include : processing time requirements within a network (e.g., between originating and terminating points of traffic within the network), reliability requirements (e.g., packet error rates, drop rates, etc.), combinations thereof, or the like”); 
generating the server bridge, based on the set information and the expected time (see col 2 lines 29-32 “selecting…an edge user plane element to handle the low latency traffic for the second packet data network session”)[  since server bridge as claimed cam be one server, therefore selecting server is interpreted as generating bridge; since selection is for low latency traffic, therefore selection is based on the set information and since low latency is also associated with processing time , therefore it is implicit that it would be considered at the time of selecting edge element] ;
setting information comprises data information on a type and a size of the first data ( see col 9 lines 34-36 “PCO IE 200 that may be used to communicate information to facilitate low latency traffic….PCO IE 200 includes various fields including, but not limited to, a Type field 202, a Length field 204”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the set information comprises data information on a type and a size of the first data in the system of modified Li. The motivation is to avoid overloading (Ghadge: See col 6 lines 23-24)

Regarding claim 15, Li teaches A first server for performing a method of setting a server bridge in an autonomous driving system (see para 0030”MEC 135-1”) , the first server comprising:
(see para 0040 “a communication interface 425”);
a memory (see para 0040 “memory/ storage 415”); and
a processor (See para0040 “processor 410”),
wherein the processor establishes a communication connection with a first server through a first base station (See para 0029 “network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.”; see para 0030 “For example, in environment 200, MEC 135-1 may be located in geographic proximity to wireless stations 110-1”);
receives set information of the vehicle (see para 0031 “the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information. The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc)  a request message for generating of the server bridge from the vehicle (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server, therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC] 
(See para 0051 “wireless station 110 may receive and store …an MEC cluster identifier (e.g., an IP address) from prediction orchestrator 140”..see para 0070 “MEC cluster 135-1 (e.g., serving as prediction orchestrator 140)[ MEC is serving as prediction orchestrator, therefore prediction orchestrator is interpreted as  MEC/ server],
wherein the server bridge is composed of one or servers  (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server, therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC]
wherein the set information comprises driving path information of the vehicle (see para 0031 “the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information. The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc)
Li doesn’t teach sets as a server for receiving first data from the vehicle; one or more servers for distributed processing first data generated by the vehicle; and connects a server performing an uplink for the vehicle with a server performing a downlink; determining an expected time for processing the first data, based on set information; generating the server bridge, based on the set information and the 
Sabella teaches sets as a server for receiving first data from the vehicle (see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3”);
one or more servers for distributed processing first data generated by the vehicle ( Sabella: see para 0091“ the MEC-O 1021 may decide to select one or more new MEC servers 136 to act as a master node, and initiates the transfer of an application instance or application-related state information from the one or more source MEC servers 136 to the one or more target MEC servers 136”)  [ one MEC servers acting as a master node and transferring application instance to other servers  for processing is interpreted as distributing processing] and connects a server performing an uplink for the vehicle with (See para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3"... where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks)[offloading task from UE to MEH is interpreted as uplink for the vehicle] and a server performing a downlink (see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , therefore, MEA is part of a server (MEH) that downlink result to UE and since MEH that receives the uplink is in the same system as MEH that send downlink , therefore they are interpreted to be connected ].
Sabella: see para 0091) ,
	Modified Li doesn’t teach determines an expected time for processing the first data, based on set information; generates the server bridge, based on the set information and the expected time; set information includes data information about a type and a size of the first data.
Ghadge teaches determines an expected time for processing the first data, based on set information ( col 7 lines 1-3 “various requirement may be associated with low latency traffic and may include : processing time requirements within a network (e.g., between originating and terminating points of traffic within the network), reliability requirements (e.g., packet error rates, drop rates, etc.), combinations thereof, or the like”); 
generates the server bridge, based on the set information and the expected time (see col 2 lines 29-32 “selecting…an edge user plane element to handle the low latency traffic for the second packet data network session”)[  since server bridge as claimed cam be one server, therefore selecting server is interpreted as generating bridge; since selection is for low latency traffic, therefore selection is based on the set information and since low latency is also associated with processing time , therefore it is implicit that it would be considered at the time of selecting edge element] ;
( see col 9 lines 34-36 “PCO IE 200 that may be used to communicate information to facilitate low latency traffic….PCO IE 200 includes various fields including, but not limited to, a Type field 202, a Length field 204”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the set information comprises data information on a type and a size of the first data in the system of modified Li. The motivation is to avoid overloading (Ghadge: See col 6 lines 23-24)

Regarding claims 11, 20, Li teaches wherein the first server or the second server is a Mobile Edge Computing (MEC) server. (See para 0029 “network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.).

Regarding claim 12, Li doesn’t teach the server bridge comprises an uplink (UL) server for receiving the first data from the vehicle, a processing server for processing the first data, or a downlink (DL) server for transmitting the result value of the first data.
	Sabella teaches an uplink (UL) server for receiving the first data from the vehicle,. See para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3"... where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks)[offloading task from UE to MEH is interpreted as uplink for the vehicle] a processing server for see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , therefore, MEA is part of server that downlink result to UE; ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the server performing an uplink and server performing the downlink in the system of Li. The motivation is to provide load balancing.(Sabella: see para 0091)

Regarding claim 2, Li doesn’t teach transmitting the first data to the first server, wherein the first server is set as a server for receiving the first data from the vehicle..
Sabella teaches transmitting the first data to the first server (see para 0056 “the UE 101-2 may offload one or more computational tasks to MEH 200-3 co-located with, or implemented by, AP 106”)
wherein the first server is set as a server for receiving the first data from the vehicle. (UE 101 may send a request directly to one or more of ANs 111, 112, 106 (locally) to offload certain tasks. As an example, the optimal offloading opportunity may be in the form of, "offload the tasks X, Y, Z to edge servers…. where a UE 101 may request a MEC system to assign one or more suitable MEHs 200 for running/executing the requested tasks.”; see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)
(Sabella: See para 0038)  

Regarding claim 3, Li teaches establishing a communication connection with a second server, by handing over to a second base station (see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ directing the end device to the designated MEC cluster is interpreted as establishing bridge because bridge can include only one server, therefore, connecting/ directing handover to the designated MEC is interpreted as bridge for connecting end device to the designating MEC];
determining a server role of the second server, based on the server bridge(see para 0051 “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”)[ designating MEC is interpreted to be target MEC, in order to determine it is target MEC, it is implies it would be determined to be next serving MEC; being the next serving MEC is interpreted to be server’s role] ;and
transmitting and receiving data to and from the second server, based on the server role (see para 0067 “After selecting the MEC cluster 135, wireless station 135 may send to end device 180 a bearer setup message 625 with a corresponding bearer MEC identifier (e.g., an IP address or another unique identifier). End device 180 may receive the bearer setup information and provide a bear setup complete message 630 to wireless station 110 and use the MEC identifier to commence a data session 635 with MEC 135”).
	

Regarding claim 4, Li doesn’t teach when the server has a role in transmitting the result value of the first data processed through the server bridge to the vehicle,
transmitting a message for requesting a result value to the second server; and 
receiving the result value.
	Sabella teaches when the server has a role in transmitting the result value of the first data processed through the server bridge to the vehicle(see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , therefore, MEA is part of server that downlink result to UE],
transmitting a message for requesting a result value to the second server (see para 0169 “in response to a request from a UE 101, or a third-party or service provider..the MEA(s) 336 may collect location-related information from the UEs 1.. The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity”) ; and 
receiving the result value. (see para 0169 “The MEA(s) 336 may perform the required (application-specific) analysis and provide the analysis results to an external entity, such as the tracked UEs 101”)[ MEA is included in MEH , therefore, MEA is part of server that downlink result to UE]
Sabella: see para 0168)


Regarding claim 5, Li teaches when the driving path information is reset (See para 0031 “the travel path may be static or maybe dynamically updated as travel progresses”),
transmitting the driving path information (see para 0031 “travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern, etc.”) and a notification message notifying that the driving path information is reset to the second server; (see para 0037 “Prediction orchestrator 140 being executed, for example, on MEC 135-2 may detect the deviation and may recalculate 314 a predicted route 316. MEC cluster 135-2 may send a predicted route request 318 to its neighboring MEC(s) 135 that are in recalculated predicted route 316 (e.g., MEC 135-3).”; see para 0039 “additional communications between MEC clusters 135 may be exchanged to update predictions”) and
 receiving the updated address information(See para 0051 “wireless station 110 may receive and store …an MEC cluster identifier”).

s 7 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200136978 A1) and Sabella (US 20180183855 A1)  in view of Ghadge US 10798617 B1)  and further in view of Yang (US 2020/0028919)

Regarding claim 7 and 16,  Li doesn’t teach transmitting the address information to a second server that is a next component of the first server based on the server bridge, wherein the second server sets a server role based on the address information.
	 Yang (US 2020/0028919)  teaches transmitting the address information to a second server that is a next component of the first server based on the server bridge (See para 0066 “the server 112a synchronizes a context of the terminal device with the server 112b.”; see para 0067 “the server 112a needs to first learn of address information of the server 112b that is to synchronize the context with the server 112a.”),
wherein the second server sets a server role based on the address information (See para 0070 “The second message is used to trigger the terminal device 102 to transmit the data of the application with the server 112b ..terminal device 102 transmits, in step 210, the data of the application with the server 112b …through the connection established in step 203.”)[ since the message is being transmitted using sever 112b therefore it is interpreted that server112b has been set a role of existing/ connected server]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting the address information to a second server that is a next component of the first server in the system (Yang: See para 0070)

10.      Claim 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200136978 A1) and Sabella (US 20180183855 A1)  in view of Ghadge US 10798617 B1)  and further in view of Le Mouel (US 20160342606).

Regarding claim 14, Modified Li doesn’t teach wherein each of the UL server and the processing server performs a role of a mapper for using the map reduce framework, and the DL server performs a role of a reducer for using the map reduce framework.
	Le Mouel (US 20160342606)  teaches wherein each of the UL server and the processing server performs a role of a mapper for using the map reduce framework, and the DL server performs a role of a reducer for using the map reduce framework. (see para 0004 “MapReduce frameworks installed on servers of a networked enterprise computing environment may facilitate performing data extractions and processing. An example MapReduce framework includes a mapper that extracts data in accordance with an input script, called the MapReduce job configuration. The extracted data may be distributed among servers of a network, and the extracted data or copies thereof may be shuffled or selectively distributed among network servers.”) . 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the UL server and the processing server performs a role of a mapper for using the map reduce framework, and the DL (Le Mouel; See para 0004) 

Allowable Subject Matter
Claim 8-10,13, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416